Exhibit 10.8

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

LICENSE AGREEMENT

This LICENSE AGREEMENT (“Agreement”) is entered into as of April 10, 2014
(“Effective  Date”) by and between ReGenX Biosciences, LLC, a limited liability
company organized under the laws of the State of Delaware, with offices at 750
17th Street, NW, Suite 1100, Washington, DC 20006, USA (“Licensor”), and
AAVLife, a French simplified joint stock company (Société par actions
simplifiée) whose registered office is 183/189 avenue de Choisy — 75013 Paris,
France (“Licensee”). Licensor and Licensee are hereinafter referred to
individually as a “Party” and collectively as the “Parties.”

WHEREAS, Licensor has rights under certain Licensed Patents (as defined herein)
pertaining to certain recombinant adeno-associated virus vectors; and

WHEREAS, Licensee desires to obtain from Licensor certain licenses under the
Licensed Patents under the terms set forth herein;

NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement, and intending to be legally bound, the Parties hereby agree as
follows:

ARTICLE 1: DEFINITIONS

1.1“AAV7” means (a) the recombinant adeno-associated virus serotype 7 vector
with the specified sequence set forth in GenBank [***] and (b) any recombinant
adeno-associated virus derivatives of such serotype 7 vector that are covered by
the claims of the Licensed Patents set forth on Exhibit A-1 (or other Licensed
Patents relating thereto described in Section 1.19(b) or 1.22(b), as
applicable).

1.2“AAV8” means (a) the recombinant adeno-associated virus serotype 8 vector
with the specified sequence set forth in GenBank [***] and (b) any recombinant
adeno-associated virus derivatives of such serotype 8 vector that are covered by
the claims of the Licensed Patents set forth on Exhibit A-2 (or other Licensed
Patents relating thereto described in Section 1.19(b) or 1.22(b), as
applicable).

1.3“AAV9” means (a) the recombinant adeno-associated virus serotype 9 vector
with the specified sequence set forth in GenBank [***] and (b) any recombinant
adeno-associated virus derivatives of such serotype 9 vector that are covered by
the claims of the Licensed Patents set forth on Exhibit A-3 (or other Licensed
Patents relating thereto described in Section 1.19(b) or 1.22(b), as
applicable).

1.4“AAVrh10” means (a) the recombinant adeno-associated virus serotype rh10
vector with the specified sequence set forth in GenBank [***] and (b) any
recombinant adeno-associated virus derivatives of such serotype rh10 vector that
are covered by the claims of the Licensed Patents set forth on Exhibit A-4 (or
other Licensed Patents relating thereto described in Section 1.19(b) or 1.22(b),
as applicable).

1.5“AAV Materials” means AAV Vectors, and any materials that are made or used
for the sole purpose of making AAV Vectors, in each case, which, in the absence
of the license granted pursuant to Section 2.2, would infringe or is covered by
at least one Valid Claim of the applicable Licensed Research Patents in the
country of manufacture or use.

1.6“AAV Vectors” means, collectively, AAV7, AAV8, AAV9, and AAVrh10.

 

 

 

 

--------------------------------------------------------------------------------

 

1.7“Affiliate” means any legal entity directly or indirectly, during the Term,
controlling, controlled by, or under common control with another entity. For
purposes of this Agreement, “control” means the direct or indirect ownership of
more than 50% of the outstanding voting securities of a legal entity, or the
right to receive more than 50% of the profits or earnings of a legal entity, or
the right to control the policy decisions of a legal entity. An entity may be or
become an Affiliate of an entity and may cease to be an Affiliate of an entity,
in each case, during the Term. 

1.8“Calendar Quarter” means each three-month period or any portion thereof,
beginning on January 1, April 1, July 1, and October 1.

1.9“Commercial Field” means (a) the treatment of Friedreich’s Ataxia (Systemic)
in human beings by in vivo gene therapy with AAVrh10; and (b) if and when a
Commercial Option is exercised for a Disease Indication by Licensee under
Section 2.3, the treatment of such Disease Indication in human beings by in vivo
gene therapy with the Specified Vector selected for such Disease Indication.

1.10“Commercial Option” has the meaning set forth in Section 2.3.

1.11“Confidential Information” means and includes all technical information,
inventions, developments, discoveries, software, know-how, methods, techniques,
formulae, animate and inanimate materials, data, processes, finances, business
operations or affairs, and other proprietary ideas, whether or not patentable or
copyrightable, of either Party that are (a) marked or otherwise identified as
confidential or proprietary at the time of disclosure in writing; or (b) if
disclosed orally, visually, or in another non-written form, identified as
confidential at the time of disclosure and summarized in reasonable detail in
writing as to its general content within 30 days after original disclosure. The
Parties acknowledge that (i) the terms and conditions of this Agreement and (ii)
the records and reports referred to in Section 3.7 will be deemed the
Confidential Information of both Parties, regardless of whether such information
is marked or identified as confidential. Notwithstanding the foregoing,
Confidential Information will not include the following, in each case, to the
extent evidenced by competent written proof of the Receiving Party:

1.11.1  information that was already known to the Receiving Party, other than
under an obligation of confidentiality, at the time of disclosure by the
Disclosing Party;

1.11.2  information that was generally available to the public or otherwise part
of the public domain at the time of its disclosure to the Receiving Party;

1.11.3  information that became generally available to the public or otherwise
part of the public domain after its disclosure, other than through any act or
omission of the Receiving Party in breach of this Agreement;

1.11.4  information that is independently discovered or developed by the
Receiving Party without the use of Confidential Information of the Disclosing
Party; or

 

2

--------------------------------------------------------------------------------

 

1.11.5  information that was disclosed to the Receiving Party, other than under
an obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party not to disclose such information to others.

1.12“Disclosing Party” has the meaning set forth in Section 5.1.

1.13“Disease Indication(s)” means Friedreich’s Ataxia (CNS) and Friedreich’s
Ataxia (Systemic).

1.14“Domain Antibody” [***]

1.15“FDA” means the United States Food and Drug Administration, or a successor
agency in the United States with responsibilities comparable to those of the
United States Food and Drug Administration.

1.16“Friedreich’s Ataxia (CNS)” means Friedreich’s Ataxia that is treated by
administration of the applicable AAV Vector directly to the central nervous
system (brain and spinal cord).

1.17“Friedreich’s Ataxia (Systemic)” means Friedreich’s Ataxia that is treated
by administration of the applicable AAV Vector by any route except
administration directly to the central nervous system (brain and spinal cord).

1.18“GSK Agreement” means that certain License Agreement entered into between
Licensor and SmithKline Beecham Corporation, effective on March 6, 2009, as
amended by that certain Amendment to License Agreement dated April 15, 2009, and
as amended from time to time.

1.19“Licensed Commercial Patents” means, on a Specified Vector-by-Specified
Vector basis, to the extent they cover such Specified Vector, (a) all United
States patents and patent applications listed in Exhibit A-1 (if the Specified
Vector is AAV7), Exhibit A-2 (if the Specified Vector is AAV8), Exhibit A-3 (if
the Specified Vector is AAV9), or Exhibit A-4 (if the Specified Vector is
AAVrh10), including patents arising from such patent applications; and (b) any
re-examination certificates thereof, and their foreign counterparts and
extensions, continuations, divisionals, and re-issue applications; provided that
“Licensed Commercial Patents” will not include any claim of a patent or patent
application covering any Manufacturing Technology.

1.20“Licensed Patents” means the Licensed Commercial Patents or Licensed
Research Patents, as applicable.

1.21“Licensed Product” means (a) any product using the applicable Specified
Vector that is made, made for, used, sold, offered for sale, or imported by
Licensee, its Affiliates, and any of its or their Sublicensees, the manufacture,
use, sale, offer for sale, or import of which product, in the absence of the
license granted pursuant to this Agreement, would infringe or is covered by at
least one Valid Claim of the Licensed Commercial Patents in the country of
manufacture, use, sale, offer for sale, or import, including products
manufactured by a process that would infringe or is covered by at least one
Valid Claim of the Licensed Commercial Patents in the country of manufacture,
use, sale, offer for sale, or import; or (b) any service sold by Licensee, its
Affiliates, and any of its or their Sublicensees with respect to the
administration of any product

 

3

--------------------------------------------------------------------------------

 

using the applicable Specified Vector to patients that, in the absence of the
license granted pursuant to this Agreement, would infringe or is covered by at
least one Valid Claim of the Licensed Commercial Patents in the country of
sale. 

1.22“Licensed Research Patents” means (a) all United States patents and patent
applications listed in Exhibit A-1 (in the case of AAV7), Exhibit A-2 (in the
case of AAV8), Exhibit A-3 (in the case of AAV9), and Exhibit A-4 (in the case
of AAVrh10), in each case, including patents arising from such patent
applications; and (b) any re-examination certificates thereof, and their foreign
counterparts and extensions, continuations, divisionals, and re-issue
applications; provided that “Licensed Research Patents” will not include any
claim of a patent or patent application covering any Manufacturing Technology.

1.23“Manufacturing Technology” means any and all patents, patent applications,
know-how, and all intellectual property rights associated therewith that are
owned or controlled by Licensor, and including all tangible embodiments thereof,
that are necessary or useful for the manufacture of adeno-associated viruses,
adeno-associated virus vectors, research or commercial reagents related thereto,
Licensed Products, or other products, including manufacturing processes,
technical information relating to the methods of manufacture, protocols,
standard operating procedures, batch records, assays, formulations, quality
control data, specifications, scale up, any and all improvements, modifications,
and changes thereto, and any and all activities associated with such
manufacture. Any and all chemistry, manufacturing, and controls (CMC), drug
master files (DMFs), or similar materials provided to regulatory authorities and
the information contained therein are deemed Manufacturing Technology.

1.24“NDA” means a New Drug Application filed with the FDA as described in 21
C.F.R. § 314, a Biological License Application (BLA) pursuant to 21 C.F.R. §
601.2, or any equivalent or any corresponding application for regulatory
approval in any country or regulatory jurisdiction other than the United States.

1.25“Net Sales” means the gross receipts from sales or other disposition of a
Licensed Product (including fees for services within the definition of “Licensed
Product”) by Licensee and/or its Affiliates and/or any Sublicensees to Third
Parties less the following deductions that are directly attributable to a sale,
specifically and separately identified on an invoice or other documentation and
actually borne by Licensee, its Affiliates, or any Sublicensees: [***]. In the
event consideration other than cash is paid to Licensee, its Affiliates, or any
Sublicensees, for purposes of determining Net Sales, the Parties shall use the
cash consideration that Licensee, its Affiliates, or any Sublicensees would
realize from an unrelated buyer in an arm’s length sale of an identical item
sold in the same quantity and at the time and place of the transaction, as
determined jointly by Licensor and Licensee based on transactions of a similar
type and standard industry practice, if any.

1.26“Penn Agreement” means that certain License Agreement entered into between
Licensor and The Trustees of the University of Pennsylvania, effective on
February 24, 2009, as amended by that letter agreement dated March 6, 2009, and
as amended from time to time.

1.27“Phase 3 Clinical Trial” means a pivotal clinical trial in humans performed
to gain evidence with statistical significance of the efficacy of a product in a
target population, and to

 

4

--------------------------------------------------------------------------------

 

obtain expanded evidence of safety for such product that is needed to evaluate
the overall benefit-risk relationship of such product, to form the basis for
approval of an NDA and to provide an adequate basis for physician labeling, as
described in 21 C.F.R. § 312.21(c) or the corresponding regulation in
jurisdictions other than the United States. 

1.28“Prosecute” means preparation, filing, and prosecuting patent applications
and maintaining patents, including any reexaminations, reissues, oppositions,
inter partes review, and interferences.

1.29“Receiving Party” has the meaning set forth in Section 5.1.

1.30“ReGenX Licensors” means SmithKline Beecham Corporation (or any successor
thereto under the GSK Agreement) and The Trustees of the University of
Pennsylvania (or any successor thereto under the Penn Agreement).

1.31“Research Field” means Licensee’s internal research and pre-clinical
development for the treatment of either Disease Indication in humans by in vivo
gene therapy using AAV Materials (excluding AAVrh10 for Friedreich’s Ataxia
(Systemic)). “Research Field” specifically excludes (without limitation) (a) all
human clinical trial use, diagnostic use, therapeutic use, and prophylactic use,
and (b) any commercial uses.

1.32“Research Term” means the following:

 

(a)

with respect to Friedreich’s Ataxia (Systemic), a period beginning with the
Effective Date and ending on the earlier of (i) the Grant Date, if any, for such
Disease Indication and (ii) the first anniversary of the Effective Date; and

 

(b)

with respect to Friedreich’s Ataxia (CNS), a period beginning with the Effective
Date and ending on the earlier of (i) the Grant Date, if any, for such Disease
Indication and (ii) the second anniversary of the Effective Date.

1.33“Retained Rights” has the meaning set forth in Section 2.4.

1.34“Specified Vector” means the following:

 

(a)

with respect to Friedreich’s Ataxia (Systemic), (i) AAVrh10 and (ii) if a
Commercial Option is exercised with respect to Friedreich’s Ataxia (Systemic),
the AAV Vector that is selected by Licensee pursuant to Section 2.3, and

 

(b)

with respect to Friedreich’s Ataxia (CNS), if a Commercial Option is exercised
with respect to Friedreich’s Ataxia (CNS), the AAV Vector that is selected by
Licensee pursuant to Section 2.3.

The Specified Vectors and applicable Disease Indication will be set forth on
Exhibit B (to be amended as of the applicable Grant Date as provided in Section
2.3).

 

5

--------------------------------------------------------------------------------

 

1.35“Sublicensee” means (i) any Third Party or Affiliate to whom Licensee grants
a sublicense of some or all of the rights granted to Licensee under this
Agreement as permitted by this Agreement; and (ii) any other Third Party or
Affiliate to whom a sublicensee described in clause (i) has granted a further
sublicense as permitted by this Agreement. 

1.36“Third Party” means any person or entity other than a Party to this
Agreement or Affiliates of a Party to this Agreement.

1.37“Valid Claim” means a claim of an issued and unexpired patent (including any
patent claim the term of which is extended by any extension, supplementary
protection certificate, patent term restoration, or the like) included within
the Licensed Patents or a claim of a pending patent application included within
the Licensed Patents, which has not lapsed, been abandoned, been held revoked,
or been deemed unenforceable or invalid by a non-appealable decision or an
appealable decision from which no appeal was taken within the time allowed for
such appeal of a court or other governmental agency of competent jurisdiction.

ARTICLE 2: LICENSE GRANTS

2.1Exclusive License Grant. Subject to the terms and conditions of this
Agreement, including the Retained Rights, Licensor hereby grants to Licensee an
exclusive, sublicensable (as provided in Section 2.6 only), non-transferable
(except as provided in Section 10.2), royalty-bearing, worldwide license under
the Licensed Commercial Patents to make, have made, use, import, sell, and offer
for sale Licensed Products using AAVrh10 solely in the Commercial Field of
Friedreich’s Ataxia (Systemic), including, for the avoidance of doubt, the right
to conduct research and development.

2.2Research License Grant. Subject to the terms and conditions of this
Agreement, including the Retained Rights, during the Research Term, Licensor
hereby grants to Licensee a non-exclusive, sublicensable (as provided in Section
2.6 only), non-transferable (except as provided in Section 10.2), worldwide
license under the Licensed Research Patents to make, have made, and use AAV
Materials in the Research Field (including, for the avoidance of doubt, the
right to conduct research and pre-clinical development) solely for purposes of
selecting Specified Vector(s) for use in the Commercial Field upon exercise of a
Commercial Option. For the avoidance of doubt, the foregoing license in this
Section 2.2 does not include the right to sell, offer for sale, or import any
AAV Materials.

2.3Commercial License Option. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee the option, exercisable at
Licensee’s sole discretion, to obtain a non-exclusive worldwide license with
respect to each of the Disease Indications and a single Specified Vector for
such Disease Indication (each such right with respect to a particular Disease
Indication, a “Commercial Option”) in accordance with the following provisions:

2.3.1  Method of Exercise. To exercise the Commercial Option for a particular
Disease Indication, Licensee must provide written notice to Licensor prior to
the end of the applicable Research Term, which written notice must specify the
Disease Indication and Specified Vector (as further described in Section 2.3.2)
with respect to which Licensee desires to exercise its

 

6

--------------------------------------------------------------------------------

 

Commercial Option. For Friedreich’s Ataxia (CNS), such written notice must be
accompanied by a wire transfer of the commercial option fee set forth in Section
3.2.

2.3.2  Specified Vector. For purposes of selecting a Specified Vector for use
with a Disease Indication, the Specified Vector must be [***]. Upon Licensor’s
receipt of the notice and, if applicable, fee described in Section 2.3.1,
Exhibit B will be amended to set forth the Specified Vector for each Disease
Indication with respect to which a Commercial Option is exercised.

2.3.3  License Grant Upon Exercise. If Licensee exercises the Commercial Option
for a particular Disease Indication, effective upon Licensor’s receipt of the
notice and, if applicable, fee described in Section 2.3.1 (the “Grant Date” for
such Disease Indication with respect to the applicable Specified Vector),
subject to the terms and conditions of this Agreement, including the Retained
Rights, Licensor shall be deemed to have granted to Licensee a non-exclusive,
sublicensable (as provided in Section 2.6 only), non-transferable (except as
provided in Section 10.2), royalty-bearing, worldwide license under the
applicable Licensed Commercial Patents to make, have made, use, import, sell,
and offer for sale Licensed Products using the Specified Vector solely in the
Commercial Field of such Disease Indication, including, for the avoidance of
doubt, the right to conduct research and development.

2.3.4  Disease Indications. For the avoidance of doubt, the foregoing license
granted pursuant to Section 2.3.3 will be deemed granted on the Grant Date on a
Disease Indication-by-Disease Indication basis, solely with respect to the
Commercial Field associated with the Disease Indication for which the Commercial
Option was exercised under this Section 2.3 and solely with respect to Licensed
Products using the Specified Vector selected for the particular Disease
Indication. The Parties acknowledge that there may be different Grant Dates for
each Disease Indication, depending on when and if Licensee exercises the
Commercial Option for a particular Disease Indication. As set forth above,
Licensee, at its sole discretion, may exercise the Commercial Option with
respect to either or both of the two Disease Indications. If Licensee exercises
the Commercial Option with respect to only one of the Disease Indications but
not both, the Commercial Option will terminate with respect to the unexercised
Disease Indication at the end of the applicable Research Term (together with the
license granted under Section 2.2), and Licensee will have no further rights
under this Agreement with respect to Friedreich’s Ataxia (CNS) if it is the
unexercised Disease Indication or with respect to Friedreich’s Ataxia (Systemic)
with respect to any Specified Vector (other than AAVrh10) if it is the
unexercised Disease Indication; provided that the termination of a Commercial
Option with respect to Friedreich’s Ataxia (Systemic) will not affect Licensee’s
rights under this Agreement with respect to the license granted under Section
2.1.

2.4Retained Rights. Except for the rights and licenses specified in Sections
2.1, 2.2, and, if applicable, 2.3.3, no license or other rights are granted to
Licensee under any intellectual property of Licensor, whether by implication,
estoppel, or otherwise and whether such intellectual property is subordinate,
dominant, or otherwise useful for the practice of the Licensed Patents.
Notwithstanding anything to the contrary in this Agreement, Licensor may use and
permit others to use the Licensed Patents for any research, development,
commercial, or other purposes inside or outside of the Commercial Field (other
than to the extent of the exclusive license under Section 2.1) or the Research
Field. Without limiting the foregoing, and

 

7

--------------------------------------------------------------------------------

 

notwithstanding anything in this Agreement to the contrary, Licensee
acknowledges and agrees to the following rights retained by Licensor and the
ReGenX Licensors (individually and collectively, the “Retained Rights”), whether
inside or outside the Commercial Field or Research Field: 

2.4.1  The rights and licenses granted in Sections 2.1, 2.2, and, if applicable,
2.3.3 shall not include any right (and Licensor and the ReGenX Licensors retain
the exclusive (even as to Licensee), fully sublicensable right) under the
Licensed Patents to make, have made, use, sell, offer to sell, and import Domain
Antibodies that are expressed by an adeno-associated vector, including any
Specified Vector.

2.4.2  Licensor and the ReGenX Licensors retain the following rights with
respect to the Licensed Patents:

 

(a)

A non-exclusive, sublicensable right under the Licensed Patents to make, have
made, use, sell, offer to sell, and import products that deliver RNA
interference and antisense drugs using an adeno-associated vector, including any
Specified Vector; and

 

(b)

A non-exclusive right for the ReGenX Licensors (which right is sublicensable by
such licensors) to use the Licensed Patents for noncommercial research purposes
and to use the Licensed Patents for such licensors’ discovery research efforts
with non-profit organizations and collaborators.

2.4.3  The rights and licenses granted in Sections 2.1, 2.2 and, if applicable,
2.3.3 shall not include any right (and Licensor retains the exclusive (even as
to Licensee), fully sublicensable right) under the Licensed Patents:

 

(a)

to conduct commercial reagent and services businesses, which includes the right
to make, have made, use, sell, offer to sell, and import research reagents,
including any viral vector construct; provided that, for clarity, the foregoing
retained right does not give Licensor (i) the right to conduct clinical trials
in humans in the Commercial Field for Friedreich’s Ataxia (Systemic) using
AAVrh10 or (ii) the exclusive right to conduct clinical trials in humans in any
other Commercial Field with respect to which a Commercial Option has been
exercised, though Licensor retains the nonexclusive right to do so; or

 

(b)

to use the Licensed Patents to provide services to any Third Parties; provided
that Licensee’s license under Sections 2.1 and, if applicable, 2.3.3 does
include the right to provide the service of the administration of Licensed
Products to patients.

 

8

--------------------------------------------------------------------------------

 

2.4.4  Licensor retains the fully sublicensable right under the Licensed Patents
to grant non-exclusive research and development licenses to Affiliates and Third
Parties; provided that such development rights granted by Licensor shall not
include the right to conduct clinical trials in humans in the Commercial Field
for Friedreich’s Ataxia (Systemic) using AAVrh10 or any rights to sell products
using AAVrh10 in the Commercial Field for Friedreich’s Ataxia (Systemic).

2.4.5  The Trustees of the University of Pennsylvania may use and permit other
nonprofit organizations or other non-commercial entities to use the Licensed
Patents for educational and research purposes.

2.5Government Rights. Licensee acknowledges that the United States government
retains certain rights in intellectual property funded in whole or part under
any contract, grant, or similar agreement with a federal agency. The license
grants hereunder are expressly subject to all applicable United States
government rights, including any applicable requirement that products that
result from such intellectual property and are sold in the United States must be
substantially manufactured in the United States.

2.6Sublicensing.

2.6.1  The research license granted pursuant to Section 2.2 is not sublicensable
by Licensee, except to its Affiliates; provided that any such sublicense to an
Affiliate must comply with the provisions of this Section 2.6 (including Section
2.6.2). The license granted pursuant to Sections 2.1 and, if applicable, 2.3.3
is sublicensable by Licensee to any Affiliates or Third Parties; provided that
any such sublicense must comply with the provisions of this Section 2.6
(including Section 2.6.2).

2.6.2  The right to sublicense granted to Licensee under this Agreement is
subject to the following conditions:

 

(a)

Licensee may only grant sublicenses pursuant to a written sublicense agreement
with the Sublicensee; [***]. Licensor must receive written notice as soon as
practicable following execution of any such sublicenses.

 

(b)

In each sublicense agreement, the Sublicensee must be required to comply with
the terms and conditions of this Agreement to the same extent as Licensee has
agreed and must acknowledge that Licensor is an express third party beneficiary
of such terms and conditions under such sublicense agreement.

 

(c)

The official language of any sublicense agreement shall be English.

 

(d)

Within [***] after entering into a sublicense, Licensor must receive an
unredacted copy of the sublicense written in the English language for Licensor’s
records and to share with the ReGenX Licensors.

 

(e)

Licensee’s execution of a sublicense agreement will not relieve Licensee of any
of its obligations under this Agreement. Licensee is and shall

 

9

--------------------------------------------------------------------------------

 

 

remain [***] to Licensor for all of Licensee’s duties and obligations contained
in this Agreement and for any act or omission of an Affiliate or Sublicensee
that would be a breach of this Agreement if performed or omitted by Licensee,
and Licensee will be deemed to be in breach of this Agreement as a result of
such act or omission. 

2.7Improvements.

2.7.1  Licensee hereby grants to Licensor a non-exclusive, worldwide,
royalty-free, transferable, sublicensable, irrevocable, perpetual license:

 

(a)

to use any Licensed Back Improvements (and any intellectual property rights with
respect thereto) consummate in scope to the Retained Rights, and

 

(b)

to practice the Licensed Back Improvements (and any intellectual property rights
with respect thereto) for any and all purposes, including the right to research,
develop, make, have made, use, offer for sale, and sell products and services;
provided that, during the term of this Agreement, Licensor shall have no right,
under the license in this Section 2.7.1(b), to practice the Licensed Back
Improvements with respect to AAVrh10 in the Commercial Field of Friedreich’s
Ataxia (Systemic).

2.7.2  For purposes of this Agreement, “Licensed Back Improvements” means any
patentable modifications or improvements developed by Licensee, any of its
Affiliates, or any Sublicensees to any vector that is the subject of a claim
within the Licensed Patents, which modification or improvement is developed by
Licensee or any of its Affiliate during the term of this Agreement or by any
Sublicensee during the term of any sublicense agreement with such Sublicensee.

2.7.3  Licensee agrees to provide prompt notice to Licensor upon the filing of
any patent application covering any Licensed Back Improvement, together with a
reasonably detailed description of or access to such Licensed Back Improvement
to permit the practice of any such invention or improvement.

2.8Covenants Regarding In-Licenses. During the term of this Agreement, without
the prior written consent of Licensee, which consent shall not be unreasonably
withheld, Licensor agrees not to exercise its right to terminate and will not
amend either the GSK Agreement or Penn Agreement if such termination or
amendment would materially, adversely affect Licensee’s rights under this
Agreement with respect to the Licensed Patents.

2.9Section 365(n) of the Bankruptcy Code. All rights and licenses granted to
Licensee or Licensor under or pursuant to this Agreement are and will otherwise
be deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code (Title 11, U.S. Code), as amended (the “Bankruptcy Code”) or any comparable
law outside the United States, licenses of rights to “intellectual property” as
defined in Section 101(35A) of the Bankruptcy Code. The Parties will retain and
may fully exercise all of their respective rights and elections under the
Bankruptcy Code and any comparable law outside the United States.

 

10

--------------------------------------------------------------------------------

 

ARTICLE 3: CONSIDERATION

3.1Initial Fee. In consideration of the rights and licenses granted to Licensee
under this Agreement, Licensee shall pay Licensor an initial fee of $600,000, of
which [***] will be paid upon the Effective Date and [***] will be paid upon the
earlier of (a) December 31, 2014 and (b) the closing of a transaction (or series
of transactions) involving the issuance or sale of equity securities of Licensee
pursuant to which Licensee receives proceeds of not less than US [***]; provided
that such [***] portion of the initial fee will be immediately payable upon any
termination of this Agreement prior to the earlier of those events.

3.2Commercial Option Fee. If Licensee exercises the Commercial Option granted to
Licensee under Section 2.3 with respect to Friedreich’s Ataxia (CNS), Licensee
shall pay Licensor a fee of $300,000. For clarity, no such fee will be required
with respect to exercising the Commercial Option with respect to Friedreich’s
Ataxia (Systemic).

3.3Annual Maintenance Fee. In consideration of the rights and licenses granted
to Licensee under this Agreement, Licensee shall pay Licensor on-going annual
maintenance fees no later than [***] after each anniversary of the Effective
Date. The annual maintenance fees will be as follows:

 

(a)

[***] for Friedreich’s Ataxia (Systemic) and

 

(b)

if the Commercial Option with respect to Friedreich’s Ataxia (CNS) is exercised,
then, following such exercise, [***] for Friedreich’s Ataxia (CNS).

3.4Milestone Fees. In consideration of the rights and licenses granted to
Licensee under this Agreement, Licensee shall pay Licensor the following
milestone payments on a per-Disease Indication basis for the first Licensed
Product to achieve such milestone event:

3.4.1  Friedreich’s Ataxia (Systemic) Milestones.

 

 

Friedreich’s Ataxia (Systemic) Milestone

 

Milestone Payment

 

 

 

 

 

 

 

Friedreich’s Ataxia (Systemic) Milestone

 

Milestone Payment

1.

First treatment of human subject in a clinical trial (i.e., first patient, first
dose)

 

[***]

2.

First treatment in Phase 3 Clinical Trial (i.e.,first patient, first dose)

 

[***]

3.

NDA submission in the United States

 

 

4.

NDA submission in the European Union or the rest of the world (excluding the
United States)

 

[***]

5.

NDA approval in the United States

 

[***]

6.

NDA approval in the European Union or the rest of the world (excluding the
United States)

 

[***]

 

 

Total (per such Disease Indication):

 

$8,850,000

 

11

--------------------------------------------------------------------------------

 

 

3.4.2 Friedreich’s Ataxia (CNS).

 

 

Friedreich’s Ataxia (CNS) Milestone

 

Milestone Payment

 

 

 

 

 

 

1.

First treatment of human subject in a clinical trial (i.e., first patient, first
dose)

 

[***]

2.

First treatment in Phase 3 Clinical Trial (i.e., first patient, first dose)

 

[***]

3.

NDA submission in the United States

 

[***]

4.

NDA submission in the European Union or the rest of the world (excluding the
United States)

 

[***]

5.

NDA approval in the United States

 

[***]

6.

NDA approval in the European Union or the rest of the world (excluding the
United States)

 

[***]

 

 

Total (per such Disease Indication):

 

$5,000,000

 

3.4.3  For clarity, the milestone payments set forth in Section 3.4.1 are
payable [***] with respect to Friedreich’s Ataxia (Systemic), and the milestone
payments set forth in Section 3.4.2 are payable [***] with respect to
Friedreich’s Ataxia (CNS), in each case, with respect to the [***] Licensed
Product for such Disease Indication that achieves the milestone event, [***]. To
the extent that either of the two development milestones in Section 3.4.1 or
3.4.2 (i.e., first treatment of human subject in a clinical trial or first
treatment in Phase 3 Clinical Trial in the applicable Disease Indication) has
not been paid at the time of achievement of either NDA submission milestone
within the same Disease Indication, then, upon the achievement of either of such
NDA submission milestones, the preceding unpaid development milestone payments
within such Disease Indication shall be made in addition to the payment
corresponding to the NDA submission milestone that has been achieved.

3.5Royalties.

3.5.1  In consideration of the rights and licenses granted to Licensee under
this Agreement, Licensee shall pay to Licensor the following royalties based
upon the annual Net Sales worldwide of all Licensed Products in a given calendar
year, subject to the reductions in royalty rates set forth in Section 3.5.2:

 

Cumulative Annual Net Sales of all Licensed

Products Worldwide

 

Royalty Percentage

Portion of Net Sales less than $300,000,000

 

[***]

Portion of Net Sales between (and including)

 

[***]

$600,000,0000

 

 

Portion of Net Sales greater than $600,000,000

 

[***]

 

 

12

--------------------------------------------------------------------------------

 

3.5.2  Third Party Royalties Stacking Provision. If Licensee must obtain a
license from a Third Party to avoid infringement of such Third Party’s rights in
order to manufacture, use, or commercialize a given Licensed Product and if the
royalties required to be paid to such Third Party for such license, together
with those royalties payable to Licensor, in the aggregate, exceed [***] of Net
Sales for any Licensed Product, then the royalty owed to Licensor for that
Licensed Product will be reduced by an amount calculated as follows:

STACKING ROYALTY CALCULATIONS  

R = (C * (A / (A+B)))

Where

R = reduction of Licensor royalty,

A = unreduced Licensor royalty,

B = sum of all Third Party royalties,

C = increment of projected total royalty above [***].

Example Calculation:

 

Assume:

 

i) all Third Party royalties = [***]

 

 

ii) unreduced Licensor royalty = [***]

 

 

iii) projected total royalty = [***]

 

 

 

 

 

R = ([***] - [***])* ([***] /([***] + [***]))

 

 

R = ([***] * [***])

 

 

R = [***]

 

 

Licensor Stacked Royalty = [***] - [***] = [***]

Notwithstanding the foregoing, Licensee will pay to Licensor no less than [***]
of the royalties that Licensee would otherwise pay to Licensor with respect to
Net Sales of Licensee if there were no royalties due to Third Parties.

3.5.3  Royalty Payment Period. Licensee’s obligation hereunder for payment of a
royalty under this Section 3.5 on the Net Sales of Licensed Products in a given
country will end on a Licensed Product-by-Licensed Product and
country-by-country basis when the Licensed Product ceases to infringe or be
covered by a Valid Claim within the Licensed Commercial Patents in that country.
For clarity, only one royalty, determined in accordance with this Section 3.5,
is payable on the Net Sales of any unit of a Licensed Product.

 

13

--------------------------------------------------------------------------------

 

3.6Sublicense Fees. 

3.6.1  In further consideration of the rights and licenses granted to Licensee
under this Agreement, Licensee will pay Licensor a percentage of any sublicense
fees [***] received by Licensee or its Affiliates for the Licensed Commercial
Patents from any Third Party Sublicensee or from any Third Party granted any
option to obtain a sublicense. The applicable percentage due to Licensor for
each sublicense (or option) in the Commercial Field of Friedreich’s Ataxia (CNS)
shall be [***]. The applicable percentage due to Licensor for each sublicense
(or option) in the Commercial Field of Friedreich’s Ataxia (Systemic) shall be
as follows:

 

Friedreich’s Ataxia (Systemic)

 

Sublicense Fee Rate

If sublicensed (or optioned) on or before [***]

 

[***]

 

 

 

If sublicensed (or optioned) on or before [***]

 

[***]

 

 

 

If sublicensed (or optioned) on or before [***]

 

[***]

 

 

 

If sublicensed (or optioned) after [***]

 

[***]

 

For the avoidance of doubt, with respect to an option to obtain a sublicense in
the Commercial Field of Friedreich’s Ataxia (Systemic), if a sublicense is later
granted as a result of the exercise of such option, the sublicense fees
applicable to such sublicense will be determined by reference to [***].

3.6.2  With respect to the obligations under this Section 3.6, Licensee shall
not be required to submit any amounts received from a Third Party for the
following:

 

(a)

Reimbursement or payment, in either case, of Licensee’s actual costs for
research, development, and/or manufacturing activities performed by Licensee or
its Affiliates corresponding directly to the research, development and/or
manufacturing of Licensed Products pursuant to a specific agreement;

 

(b)

Consideration received for the purchase of an equity interest in Licensee or its
Affiliates at fair market value or in the form of loans at commercially
reasonable rates of interest; and

 

(c)

Any and all amounts paid to Licensee or its Affiliates by a Third Party
Sublicensee as royalties on sales of Licensed Product sold by such Sublicensee
under a sublicense agreement.

3.6.3  If Licensee or its Affiliate receives sublicense fees from Third Party
Sublicensees or from any Third Party granted any option to obtain a sublicense
under this Agreement in the form of non-cash consideration, then, at Licensor’s
option, Licensee shall pay Licensor payments as required by this Section 3.6 (a)
in the form of the non-cash consideration received by Licensee or its Affiliates
or (b) a cash payment determined based on the fair market value of such non-cash
consideration. If Licensee or its Affiliate enters into any sublicense that is
not an arm’s

 

14

--------------------------------------------------------------------------------

 

length transaction, fees due under this Section 3.6 will be calculated based on
the fair market value of such transaction, at the time of the transaction,
assuming an arm’s length transaction made in the ordinary course of business, as
determined jointly and in good faith by Licensor and Licensee based on
transactions of a similar type and standard industry practice, if any.

3.6.4  To the extent Licensee or its Affiliates receives payment from a Third
Party relating to one or more of the milestone events set forth in the tables in
Section 3.4, then the amount of the payment made to Licensor under such Section
3.4 with respect to such milestone event shall not be deemed sublicense fees
under this Section 3.6; instead, the amounts due under this Section 3.6 shall be
calculated by applying the applicable sublicense fee rate set forth in Section
3.6.1 above to the sublicense fees received by Licensee or its Affiliates from
such Third Party after deducting the amount of the payment under Section 3.4.

3.7Reports and Records.

3.7.1  Licensee must deliver to Licensor within [***] after the end of each
Calendar Quarter after the first commercial sale of a Licensed Product a report
setting forth the calculation of the royalties due to Licensor for such Calendar
Quarter, including:

 

(a)

Number of Licensed Products included within Net Sales, listed by country;

 

(b)

Gross consideration for Net Sales of Licensed Product, including all amounts
invoiced, billed, or received;

 

(c)

Qualifying costs to be excluded from the gross consideration, as described in
Section 1.25, listed by category of cost;

 

(d)

Net Sales of Licensed Products listed by country;

 

(e)

A detailed accounting of any royalty reductions applied pursuant to Section
3.5.2;

 

(f)

Royalties owed to Licensor, listed by category; and

 

(g)

The computations for any applicable currency conversions.

3.7.2  Licensee shall pay the royalties due under Section 3.5 within [***]
following the last day of the Calendar Quarter in which the royalties accrue.
Licensee shall send the royalty payments along with the report described in
Section 3.7.1.

3.7.3  Within [***] after the occurrence of a milestone event described in
Section 3.4, Licensee must deliver to Licensor a report describing the milestone
event that occurred, together with a payment of the applicable amount due to
Licensor pursuant to Section 3.4.

3.7.4  Within [***] after the receipt of any fees from any Third Party as
described in Section 3.6, Licensee must deliver to Licensor a report describing
the fees received, together with a payment of the applicable amount due to
Licensor pursuant to Section 3.6.

 

15

--------------------------------------------------------------------------------

 

3.7.5  All financial reports under this Section 3.7 will be certified by the
chief financial officer of Licensee.

3.7.6  Licensee shall maintain and require its Affiliates and all Sublicensees
to maintain, complete and accurate books and records which enable the royalties,
fees, and payments payable under this Agreement to be verified. The records must
be maintained for [***] after the submission of each report under Article 3.
Upon reasonable prior written notice to Licensee, Licensee and its Affiliates
and all Sublicensees will provide Licensor and/or the ReGenX Licensors (and
their respective accountants) with access to all of the relevant books, records,
and related background information required to conduct a review or audit of the
royalties, fees, and payments payable to Licensor under this Agreement to be
verified. Access will be made available: (a) during normal business hours; (b)
in a manner reasonably designed to facilitate the auditing party’s review or
audit without unreasonable disruption to Licensee’s business; and (c) no more
than once each calendar year during the term of this Agreement and for a period
of five years thereafter. Licensee will promptly pay to Licensor the amount of
any underpayment determined by the review or audit, plus accrued interest. If
the review or audit determines that Licensee has underpaid any payment by [***]
or more, then Licensee will also promptly pay the costs and expenses of Licensor
and the ReGenX Licensors and their respective accountants in connection with the
review or audit.

3.8Currency, Interest.

3.8.1  All dollar amounts referred to in this Agreement are expressed in United
States dollars. All payments to Licensor under this Agreement must be made in
United States dollars.

3.8.2  If Licensee receives payment in a currency other than United States
dollars for which a royalty or fee or other payment is owed under this
Agreement, then (a) the payment will be converted into United States dollars at
the conversion rate for the foreign currency as published in the eastern edition
of the Wall Street Journal, N.Y. edition, as of the last business day of the
Calendar Quarter in which the payment was received by Licensee; and (b) the
conversion computation will be documented by Licensee in the applicable report
delivered to Licensor under Section 3.7.

3.8.3  All amounts that are not paid by Licensee when due will accrue interest
from the date due until paid at a rate equal to 1.5% per month (or the maximum
allowed by law, if less).

3.9Taxes and Withholding.

3.9.1  All payments hereunder will be made free and clear of, and without
deduction or deferment in respect of, and Licensee shall pay and be responsible
for, and shall hold Licensor harmless from and against, any taxes, duties,
levies, fees, or charges, including sales, use, transfer, excise, import, and
value added taxes (including any interest, penalties, or additional amounts
imposed with respect thereto) but excluding withholding taxes to the extent
provided in Section 3.9.2. At the request of Licensee, Licensor will give
Licensee such reasonable assistance, which will include the provision of
documentation as may be required by the relevant tax authority, to enable
Licensee to pay and report and, as applicable, claim exemption from or reduction
of, such tax, duty, levy, fee, or charge.

 

16

--------------------------------------------------------------------------------

 

3.9.2  If any payment made by Licensee hereunder becomes subject to withholding
taxes with respect to Licensor’s gross or net income under the laws of any
jurisdiction, Licensee will deduct and withhold the amount of such taxes for the
account of Licensor to the extent required by law and will pay the amounts of
such taxes to the proper governmental authority in a timely manner and promptly
transmit to Licensor appropriate proof of payment of such withholding taxes. At
the request of Licensor, Licensee will give Licensor such reasonable assistance,
which will include the provision of appropriate certificates of such deductions
made together with other supporting documentation as may be required by the
relevant tax authority, to enable Licensor to claim exemption from or reduction
of, or otherwise obtain repayment of, such withholding taxes, and will upon
request provide such additional documentation from time to time as is reasonably
required to confirm the payment of withholding tax.

ARTICLE 4: DILIGENCE

4.1Diligence Obligations. Licensee will use commercially reasonable efforts to
develop, commercialize, market, promote, and sell Licensed Products for
Friedreich’s Ataxia (Systemic) in the Commercial Field. Furthermore, if Licensee
exercises the Commercial Option granted to Licensee under Section 2.3 with
respect to Friedreich’s Ataxia (CNS), Licensee will use commercially reasonable
efforts to develop, commercialize, market, promote, and sell Licensed Products
for Friedreich’s Ataxia (CNS) in the Commercial Field. Commercially reasonable
efforts means efforts equivalent to those utilized by [***]. Without limiting
the foregoing, Licensee will meet the following:

 

(a)

acceptance by the FDA of an Investigational New Drug application, or acceptance
by the European Medicines Agency (or any successor entity thereto) of an
equivalent application, for a Licensed Product using AAVrh10 for Friedreich’s
Ataxia (Systemic) by no later than [***] after the Effective Date; and

 

(b)

if Licensee exercises the Commercial Option granted to Licensee under Section
2.3 with respect to Friedreich’s Ataxia (Systemic), acceptance by the FDA of an
Investigational New Drug application, or acceptance by the European Medicines
Agency (or any successor entity thereto) of an equivalent application, for a
Licensed Product using the Specified Vector selected in the exercise of such
Commercial Option for Friedreich’s Ataxia (Systemic) by no later than [***]
after the Grant Date;

provided, however, that, if Licensee expects not to achieve one of the
milestones set forth in clause (a) or (b) on or before the specified deadline in
such clause (a) or (b), Licensee may pay Licensor an extension fee of [***] on
or before such deadline and the relevant deadline in clause (a) or (b), as
applicable, shall then be extended by an additional [***]. Licensee will only be
entitled to [***] for [***] of the milestones in clauses (a) and (b), [***].

4.2Reporting. Within [***] after the Effective Date and within [***] of each
December 1 thereafter, Licensee shall provide Licensor with written progress
reports, setting forth in such detail as Licensor may reasonably request, the
progress of the development, evaluation, testing, and commercialization of each
Licensed Product. Licensee will also notify Licensor within [***]

 

17

--------------------------------------------------------------------------------

 

of the first commercial sale by Licensee, its Affiliates, or any Sublicensees of
each Licensed Product. Such a report (“Development Progress Report”), setting
forth the current stage of development of Licensed Products, shall include: 

4.2.1  Date of Development Progress Report and time covered by such report;

4.2.2  Major activities and accomplishments completed by Licensee, its
Affiliates, and any Sublicensees relating directly to the Licensed Product since
the last Development Progress Report;

4.2.3  Significant research and development projects relating directly to the
Licensed Product currently being performed by Licensee, its Affiliates, and any
Sublicensees and good faith, but non-binding, projected dates of completion;

4.2.4  A development plan covering the next two years at least, which will
include future development activities to be undertaken by Licensee, its
Affiliates, or any Sublicensees during the next reporting period relating
directly to the Licensed Product, Licensee’s strategy to bring the Licensed
Product to commercialization, and projected timeline for completing the
necessary tasks to accomplish the goals of the strategy;

4.2.5  Projected total development remaining before product launch of each
Licensed Product; and

4.2.6  Summary of significant development efforts using the Licensed Patents
being performed by Third Parties, including the nature of the relationship
between Licensee and such Third Parties.

4.3Confidential Information. The Parties agree that Development Progress Reports
shall be deemed Licensee’s Confidential Information; provided that Licensor may
share a copy of such reports with the ReGenX Licensors.

4.4Improvements. Simultaneously with the Development Progress Report, Licensee
shall deliver a detailed description of any Licensed Back Improvements, if not
previously provided pursuant to Section 2.7.3.

ARTICLE 5: CONFIDENTIALITY

5.1Treatment of Confidential Information. Each Party, as a receiving party (a
“Receiving Party”), agrees that it will (a) treat Confidential Information of
the other Party (the “Disclosing Party”) as strictly confidential; (b) not
disclose such Confidential Information to Third Parties without the prior
written consent of the Disclosing Party, except as may be permitted in this
Agreement; provided that any disclosure permitted hereunder be under
confidentiality agreements with provisions at least as stringent as those
contained in this Agreement; and (c) not use such Confidential Information for
purposes other than those authorized expressly in this Agreement. The Receiving
Party agrees to ensure that its employees who have access to Confidential
Information are obligated in writing to abide by confidentiality obligations at
least as stringent as those contained under this Agreement.

 

18

--------------------------------------------------------------------------------

 

5.2Public Announcements. 

5.2.1  The Parties agree they will release a joint press release in the form
attached hereto as Exhibit C. Except as provided in Section 5.2.2, any other
press releases by either Party with respect to the other Party or any other
public disclosures concerning the existence of or terms of this Agreement shall
be subject to review and approval by the other Party. Once the joint press
release or any other written statement is approved for disclosure by both
Parties, either Party may make subsequent public disclosure of the contents of
such statement without the further approval of the other Party.

5.2.2  Notwithstanding Section 5.2.1, Licensor has the right to publish (through
press releases, scientific journals, or otherwise) and refer to any clinical,
regulatory, or research results related to Licensee’s Licensed Product or
Specified Vector program that have been publicly disclosed by Licensee,
including referring to Licensee by name as a licensee of Licensor, which
publication or referral by Licensor shall not require the prior consent of
Licensee, but Licensor will provide Licensee with a copy of any such
publications or referrals two business days prior to release.

5.3Authorized Disclosure. Notwithstanding the provisions of Section 5.1 or 5.2,
either Party may disclose the other’s Confidential Information or make such a
disclosure of the existence of and/or terms of this Agreement to any [***];
provided that, in each case, such recipient of Confidential Information is
obligated to keep such information confidential on terms no less stringent than
those set forth in this Agreement. Furthermore, Licensee agrees that Licensor
may share a copy of this Agreement, reports and notices provided by Licensee to
Licensor pursuant to the terms of this Agreement, and copies of sublicense
agreements provided to Licensor hereunder, with the ReGenX Licensors to the
extent required by the GSK Agreement and Penn Agreement. In the event that the
Receiving Party receives service of legal process that purports to compel
disclosure of the Disclosing Party’s Confidential Information or becomes
obligated by law to disclose the Confidential Information of the Disclosing
Party or the existence of or terms of this Agreement to any governmental
authority, then, to the extent legally permitted, the Receiving Party shall
promptly notify the Disclosing Party, so that the Disclosing Party may seek an
appropriate protective order or other remedy with respect to narrowing the scope
of such requirement and/or waive compliance by the Receiving Party with the
provisions of this Agreement. The Receiving Party will, at the Disclosing
Party’s request and expense, provide the Disclosing Party with reasonable
assistance in obtaining such protective order or other remedy. If, in the
absence of such protective order or other remedy, the Receiving Party is
nonetheless required by law to disclose the existence of or terms of this
Agreement or other Confidential Information of the Disclosing Party, the
Receiving Party may disclose such Confidential Information without liability
hereunder; provided that the Receiving Party shall furnish only such portion of
the Confidential Information that is legally required to be disclosed and only
to the extent required by law.

5.4Term of Confidentiality. The obligations of this Article 5 shall continue for
a period of [***] following the expiration or termination of this Agreement.

 

19

--------------------------------------------------------------------------------

 

ARTICLE 6: TERM AND TERMINATION

6.1Term of Agreement. This Agreement, unless sooner terminated as provided in
this Agreement, expires upon the expiration, lapse, abandonment, or invalidation
of the last Valid Claim of the Licensed Commercial Patents to expire, lapse, or
become abandoned or unenforceable in all the countries of the world.

6.2Termination for Failure to Exercise Option. This Agreement will terminate
automatically with respect to Friedreich’s Ataxia (CNS) at the end of the
Research Term for Friedreich’s Ataxia (CNS) if Licensee does not exercise the
Commercial Option for Friedreich’s Ataxia (CNS) in accordance with Section 2.3.
This Agreement will terminate automatically with respect to Friedreich’s Ataxia
(Systemic) with respect to any Specified Vector (other than AAVrh10) at the end
of the Research Term for Friedreich’s Ataxia (Systemic) if Licensee does not
exercise the Commercial Option for Friedreich’s Ataxia (Systemic) in accordance
with Section 2.3; provided that such termination will not affect Licensee’s
rights under this Agreement with respect to the license granted under Section
2.1.

6.3Licensee’s Right to Terminate. Licensee may, upon six months’ prior written
notice to Licensor, terminate this Agreement for any reason, with or without
cause; provided that, if such termination notice is sent prior to the first
anniversary of the Effective Date, such termination notice shall be accompanied
by Licensee’s payment of $500,000 in satisfaction of the remainder of the
initial fee under Section 3.1. In exercising such termination right, Licensee
may terminate the Agreement in its entirety or, if desired, Licensee may specify
in the written notice that this Agreement is terminating only with respect to
one or more of the Disease Indications within the Research Field or Commercial
Field, as applicable.

6.4Termination for Breach.

6.4.1  Licensor may terminate this Agreement, if Licensee is late in paying to
Licensor royalties, fees, or any other monies due under this Agreement, and
Licensee does not pay Licensor in full within 15 days upon written demand from
Licensor, which termination shall be effective immediately upon the expiration
of such 15-day cure period.

6.4.2  Either Party may terminate this Agreement, if the other Party materially
breaches this Agreement and does not cure such material breach within 30 days
after written notice of the breach, which termination shall be effective
immediately upon the expiration of such 30-day cure period.

6.4.3  If the allegedly breaching Party disputes in good faith the allegation of
breach or non-cure prior to the expiration of the applicable cure period, this
Agreement shall not be terminated until such dispute is resolved in favor of the
non-breaching Party in accordance with Section 10.6, and the breaching Party has
not cured such material breach within an additional 30 days, or such payment
breach within an additional 15 days, after such resolution; provided that
Licensor shall be entitled to terminate this Agreement at the end of the
original 15-day or 30-day, as applicable, cure period, without waiting for
resolution of the dispute in accordance with Section 10.6 if the breach by
Licensee of this Agreement would cause Licensor to be in breach of the GSK
Agreement or the Penn Agreement.

 

20

--------------------------------------------------------------------------------

 

6.5Termination for Insolvency. 

6.5.1  Licensor may terminate this Agreement, effective immediately upon written
notice to Licensee, if Licensee, any of its Affiliates, or any Sublicensees
experiences any Trigger Event.

6.5.2  For purposes of this Section 6.5, “Trigger Event” means any of the
following: (a) if Licensee, any Affiliate, or any Sublicensee, as applicable,
(i) becomes insolvent, becomes bankrupt, or generally fails to pay its debts as
such debts become due, (ii) is adjudicated insolvent or bankrupt, (iii) admits
in writing its inability to pay its debts, (iv) suffers the appointment of a
custodian, receiver, or trustee for it or its property and, if appointed without
its consent, is not discharged within 30 days, (v) makes an assignment for the
benefit of creditors, or (vi) suffers proceedings being instituted against it
under any law related to bankruptcy, insolvency, liquidation, or the
reorganization, readjustment, or release of debtors and, if contested by it, not
dismissed or stayed within ten days; (b) the institution or commencement by
Licensee, any Affiliate, or any Sublicensee, as applicable, of any proceeding
under any law related to bankruptcy, insolvency, liquidation, or the
reorganization, readjustment, or release of debtors; (c) the entering of any
order for relief relating to any of the proceedings described in Section
6.5.2(a) or (b) above; (d) the calling by Licensee, any Affiliate, or any
Sublicensee, as applicable, of a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; or (e) the act or failure to
act by Licensee, any Affiliate, or any Sublicensee, as applicable, indicating
its consent to, approval of, or acquiescence in any of the proceedings described
in Section 6.5.2(b) through (d) above.

6.6Patent Challenge.

6.6.1  Licensor may terminate this Agreement, effective immediately upon written
notice to Licensee, upon the commencement by Licensee, any of its Affiliates, or
any Sublicensee of a Patent Challenge.

6.6.2  For purposes of this Section 6.6, “Patent Challenge” means any action
against Licensor, The Trustees of the University of Pennsylvania, or the ReGenX
Licensors, including an action for declaratory judgment, to declare or render
invalid or unenforceable the Licensed Patents, or any claim thereof.

6.7Effects of Termination. The effect of termination pursuant to Section 6.2, by
Licensee pursuant to Section 6.3, by either Party, as applicable, under Section
6.4, or by Licensor pursuant to Section 6.5 or 6.6 shall be as follows:

6.7.1  The licenses granted by Licensor hereunder shall terminate, and Licensee,
its Affiliates, and (unless the sublicense agreement is assigned pursuant to
Section 6.7.2) all Sublicensees shall cease to make, have made, use, import,
sell, and offer for sale all AAV Materials or Licensed Products and shall cease
to otherwise practice the Licensed Patents; provided that Licensee, its
Affiliates, and Sublicensees shall have the right to continue to sell their
existing inventories of Licensed Products for a period not to exceed [***] after
the effective date of such termination;

6.7.2  At Licensor’s request, Licensee shall assign to Licensor any or all
sublicenses granted to Third Parties to the extent of the rights licensed to
Licensee hereunder and sublicensed

 

21

--------------------------------------------------------------------------------

 

to the Sublicensee; provided that (i) prior to such assignment, Licensee shall
advise Licensor whether such Sublicensee is then in full compliance with all
terms and conditions of its sublicense and continues to perform thereunder, and,
if such Sublicensee is not in full compliance or is not continuing to perform,
Licensor may elect not to have such sublicense assigned; and (ii) following such
assignment, Licensor shall not be liable to such Sublicensee with respect to any
obligations of Licensee to the Sublicensee that are not consistent with, or not
required by, Licensor’s obligations to Licensee under this Agreement; and all
sublicenses not requested to be assigned to Licensor shall terminate;

6.7.3  If termination is by Licensee pursuant to Section 6.3 or by Licensor
pursuant to Section 6.4, 6.5, or 6.6, Licensee shall grant, and hereby grants to
Licensor a non-exclusive, perpetual, irrevocable, worldwide, royalty-free,
transferable, sublicensable license under any patentable modifications or
improvements (and any intellectual property rights with respect thereto)
developed by Licensee or any Affiliates (during the term of this Agreement) or
by any Sublicensees (during the term of any sublicense agreement with such
Sublicensee) to any vector that is the subject of a claim within any of the
Licensed Patents, for use by Licensor for the research, development, and
commercialization of products in any therapeutic indication;

6.7.4  Licensee shall pay all monies then-owed to Licensor under this Agreement;

6.7.5  Each Receiving Party shall, at the Disclosing Party’s request, return all
Confidential Information of the Disclosing Party. Notwithstanding the foregoing,
one copy may be kept by either Party for a record of that Party’s obligations;
and

6.7.6  If termination is only with respect to a particular Disease Indication
within the Research Field or the Commercial Field, but not all Disease
Indications, then the provisions of this Section 6.7 shall only apply with
respect to the terminated Disease Indications, and this Agreement shall continue
with respect to the non-terminated Disease Indications.

6.8Survival. Licensee’s obligation to pay all monies due and owed to Licensor
under this Agreement which have matured as of the effective date of termination
or expiration shall survive the termination or expiration of this Agreement. [In
addition, the provisions of Section 2.4, (Retained Rights), Section 2.5
(Government Rights), Section 2.7 (Improvements), Article 3 (Consideration) (with
respect to any final reports or to the extent any amounts are due but unpaid),
Section 3.7 (Reports and Records), Section 4.3 (Confidential Information),
Article 5 (Confidentiality), Article 6 (Term and Termination), Section 8.3
(Disclaimer of Warranties, Damages), Section 8.4 (Indemnification), Section 8.5
(Insurance), Article 9 (Use of Name), and Article 10 (Additional Provisions)
shall survive such termination or expiration of this Agreement in accordance
with their respective terms.] [Subject to final review]

ARTICLE 7: PATENT MAINTENANCE; PATENT INFRINGEMENT

7.1Prosecution of Licensed Patents. As between Licensor and Licensee, but
subject to any obligations of Licensor to the ReGenX Licensors, the Parties
agree as follows:

7.1.1  Licensor shall have the sole right, but not the obligation, to Prosecute
patent applications and issued patents within Licensed Patents, in Licensor’s
sole discretion.

 

22

--------------------------------------------------------------------------------

 

7.1.2  Nothing in this Agreement obligates Licensor to continue to Prosecute any
patent applications or issued patents, and Licensee acknowledges that Licensor
shall have no obligation to undertake any inter-party proceedings, such as
oppositions or interferences, or to undertake any re-examination or re-issue
proceedings, in either case, with respect to the Licensed Patents.

7.2Infringement Actions Against Third Parties.

7.2.1  Licensee is responsible for notifying Licensor promptly of any
infringement of Licensed Patents (other than Retained Rights) that may come to
Licensee’s attention.

7.2.2  As between Licensor and Licensee, but subject to any obligations of
Licensor to the ReGenX Licensors, Licensor shall have the sole right, but not
the obligation, to prosecute any such infringement at its [***] recovered in
connection therewith. In any action to enforce any of the Licensed Patents,
Licensee, at the request and expense of Licensor, shall cooperate to the fullest
extent reasonably possible, including in the event that, if Licensor is unable
to initiate or prosecute such action solely in its own name, Licensee shall join
such action voluntarily and shall execute all documents necessary to initiate
litigation to prosecute, maintain, and settle such action. Nothing in this
Agreement obligates Licensor to bring or prosecute lawsuits against Third
Parties for infringement of any Licensed Patents.

7.2.3  Licensee shall have no right to undertake prosecution of any such
infringement.

7.3Defense of Infringement Claims. In the event Licensee or Licensor becomes
aware that Licensee’s or any of its Affiliates’ or any Sublicensees’ practice of
the Licensed Patents is the subject of a claim for patent infringement by a
Third Party, that Party shall promptly notify the other, and the Parties shall
consider the claim and the most appropriate action to take. Licensee shall cause
each of its Affiliates and each Sublicensee to notify Licensee promptly in the
event such entity becomes aware that its practice of the Licensed Patents is the
subject of a claim of patent infringement by another. To the extent Licensor
takes any action, Licensor (or the ReGenX Licensors) shall have the right to
require Licensee’s reasonable cooperation in any such suit, upon written notice
to Licensee; and Licensee shall have the obligation to participate upon
Licensor’s request, in which event, Licensor shall bear the cost of Licensee’s
participation. Without Licensor’s prior written permission, Licensee must not
settle or compromise any such suit in a manner that imposes any material
obligations or restrictions on Licensor or the ReGenX Licensors or grants any
rights to the Licensed Patents other than rights that Licensee has the right to
grant under this Agreement.

ARTICLE 8: REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

8.1Representations and Warranties by Licensor. Licensor represents and warrants
to Licensee as of the Effective Date:

8.1.1  Licensor has the right, power, and authority to enter into this Agreement
and to grant to Licensee the licenses specified in this Agreement;

8.1.2  This Agreement when executed shall become the legal, valid, and binding
obligation of it, enforceable against it, in accordance with its terms;

 

23

--------------------------------------------------------------------------------

 

8.1.3  There are no actions, suits, proceedings, or arbitrations pending or, to
Licensor’s knowledge, threatened against Licensor relating to the Licensed
Research Patents that would be inconsistent with the rights granted to Licensee
under this Agreement;

8.1.4  To Licensor’s knowledge, (a) the Licensed Research Patents are solely
owned by the Trustees of the University of Pennsylvania, and (b) no Third Party
(other than the ReGenX Licensors) has any right, interest, or claim in or to
such Licensed Research Patents with respect to the Disease Indications that are
inconsistent with those granted to Licensee with respect to the Disease
Indications;

8.1.5  To Licensor’s knowledge, no Third Party is infringing any of the Licensed
Research Patents in a manner that is inconsistent with the scope of rights
granted to Licensee with respect to the Disease Indications; and

8.1.6  Licensor has not received any written notice from any Third Party
patentee alleging infringement of such Third Party’s patents by the practice of
the Licensed Research Patents with respect to the Disease Indications.

8.2Representations and Warranties by Licensee. Licensee represents and warrants
to Licensor as of the Effective Date that:

8.2.1  Licensee has the right, power, and authority to enter into this Agreement
and to grant the licenses granted by it hereunder;

8.2.2  This Agreement when executed shall become the legal, valid, and binding
obligation of it, enforceable against it, in accordance with its terms;

8.2.3  Licensee has the ability and the resources, including financial
resources, necessary to carry out its obligations under this Agreement; and

8.2.4  There are no actions, suits, proceedings, or arbitrations pending or, to
Licensee’s knowledge, threatened against Licensee that would impact activities
under this Agreement.

8.3Disclaimer of Warranties, Damages. EXCEPT AS SET FORTH IN SECTION 8.1, THE
LICENSED PATENTS, AAV MATERIALS, LICENSED PRODUCTS, AND ALL RIGHTS LICENSED
UNDER THIS AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS, AND LICENSOR MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT THERETO. BY WAY
OF EXAMPLE BUT NOT OF LIMITATION, LICENSOR MAKES NO REPRESENTATIONS OR
WARRANTIES, AND HEREBY DISCLAIMS ALL EXPRESS AND IMPLIED REPRESENTATIONS AND
WARRANTIES, (i) OF COMMERCIAL UTILITY, ACCURACY, COMPLETENESS, PERFORMANCE,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OR ENFORCEABILITY OF
THE LICENSED PATENTS, AND PROFITABILITY; OR (ii) THAT THE USE OF THE LICENSED
PATENTS, AAV MATERIALS, OR LICENSED PRODUCTS WILL NOT INFRINGE ANY PATENT,
COPYRIGHT, TRADEMARK, OR OTHER PROPRIETARY RIGHTS OF THIRD PARTIES. EXCEPT AS
SET FORTH HEREIN, NONE OF LICENSOR OR EITHER OF THE REGENX LICENSORS SHALL BE
LIABLE TO LICENSEE, LICENSEE’S SUCCESSORS OR

 

24

--------------------------------------------------------------------------------

 

ASSIGNS, ANY SUBLICENSEES, OR ANY THIRD PARTY WITH RESPECT TO: (a) ANY CLAIM
ARISING FROM USE OF THE LICENSED PATENTS, AAV MATERIALS, LICENSED PRODUCTS, AND
ANY OR ALL RIGHTS LICENSED UNDER THIS AGREEMENT OR FROM THE DEVELOPMENT,
TESTING, MANUFACTURE, USE, OR SALE OF AAV MATERIALS OR LICENSED PRODUCTS; OR (b)
ANY CLAIM FOR LOSS OF PROFITS, LOSS OR INTERRUPTION OF BUSINESS, OR FOR
INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES OF ANY KIND,
INCLUDING ANY ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT OR THE
EXERCISE OF RIGHTS HEREUNDER, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING
IN THIS SECTION 8.3 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS
OR OBLIGATIONS OF EITHER PARTY UNDER SECTION 8.4 OR TO LIMIT A PARTY’S LIABILITY
FOR BREACHES OF ITS OBLIGATION REGARDING CONFIDENTIALITY UNDER ARTICLE 5. 

8.4Indemnification.

8.4.1  By Licensee. Licensee shall defend, indemnify, and hold harmless
Licensor, the ReGenX Licensors, and their respective shareholders, members,
officers, trustees, faculty, students, contractors, agents, and employees
(individually, a “Licensor Indemnified Party” and, collectively, the “Licensor
Indemnified Parties”) from and against any and all Third Party liability, loss,
damage, action, claim, fee, cost, or expense (including attorneys’ fees)
(individually, a “Third Party Liability” and, collectively, the “Third Party
Liabilities”) suffered or incurred by the Licensor Indemnified Parties from
claims of such Third Parties to the extent that such claims result from or arise
out of: [***]; provided, however, that Licensee shall not be liable for claims
to the extent based on (1) any breach by Licensor of the representations,
warranties, or obligations of Licensor under this Agreement or (2) the gross
negligence or intentional misconduct of any of the Licensor Indemnified Parties.
Without limiting the foregoing, but subject to clauses (1) and (2) above,
Licensee must defend, indemnify, and hold harmless the Licensor Indemnified
Parties from and against any Third Party Liabilities resulting from:

 

(a)

any [***] or other claim of any kind related to the [***] by a Third Party of a
Licensed Product that was [***] by Licensee, its Affiliates, any Sublicensees,
their respective assignees, or vendors;

 

(b)

any claim by a Third Party that the [***]; and

 

(c)

[***] conducted by or on behalf of Licensee, its Affiliates, any Sublicensees,
their respective assignees, or vendors relating to the Licensed Patents, AAV
Materials, or Licensed Products, including any claim by or on behalf of a [***].

8.4.2  By Licensor. Licensor shall defend, indemnify, and hold harmless
Licensee, its shareholders, members, officers, contractors, agents, and
employees (individually, a “Licensee Indemnified Party” and, collectively, the
“Licensee Indemnified Parties”) from and against any and all Third Party
Liabilities suffered or incurred by the Licensee Indemnified Parties from claims
of such Third Parties to the extent that such claims result from or arise out
of: [***]; provided, however, that Licensor shall not be liable for claims to
the extent based on (1) any

 

25

--------------------------------------------------------------------------------

 

breach by Licensee of the representations, warranties, or obligations of
Licensee under this Agreement or (2) the gross negligence or intentional
misconduct of any of the Licensee Indemnified Parties.

8.4.3 Indemnification Procedure. Each Party, as an indemnifying party (an
“Indemnifying Party”), shall not be permitted to settle or compromise any claim
or action giving rise to Third Party Liabilities in a manner that imposes any
restrictions or obligations on any indemnified party (an “Indemnified Party”)
without the Indemnified Party’s prior written consent or, if Licensee is the
Indemnifying Party, that imposes any restrictions or obligations on Licensor’s
direct or indirect licensors or grants any rights to the Licensed Patents or
Licensed Products other than those Licensee has the right to grant under this
Agreement without Licensor’s prior written consent. The Indemnifying Party shall
be permitted to control any litigation or potential litigation involving the
defense of any claim subject to indemnification pursuant to this Section 8.4,
including the selection of counsel, with the reasonable approval of the
Indemnified Party. Upon the Indemnifying Party’s reasonable request, the
Indemnified Parties will reasonably cooperate with the Indemnifying Party in the
defense and settlement of any such claim, at the Indemnifying Party’s cost and
expense. If an Indemnifying Party fails or declines to assume the defense of any
such claim or action within [***] after notice thereof, the Indemnified Party
may assume the defense of such claim or action at the cost and risk of the
Indemnifying Party, and any Third Party Liabilities related thereto shall be
conclusively deemed a Third Party Liability of the Indemnifying Party. The
indemnification rights of a Indemnified Party contained in this Agreement are in
addition to all other rights that such Indemnified Party may have at law or in
equity or otherwise. The Indemnifying Party will pay directly all Third Party
Liabilities incurred for defense or negotiation of any claim hereunder or will
reimburse the Indemnified Party for all documented Third Party Liabilities
incident to the defense or negotiation of any such claim within [***] after the
Indemnifying Party’s receipt of invoices for such fees, expenses, and charges.

8.5Insurance. Licensee will procure and maintain insurance policies for the
following coverages with respect to product liability, personal injury, bodily
injury, and property damage arising out of Licensee’s (and its Affiliates’ and
any Sublicensees’) performance under this Agreement: (a) during the term of this
Agreement, comprehensive general liability, including broad form and contractual
liability, in a minimum amount of [***] combined single limit per occurrence (or
claim) and in the aggregate annually; (b) prior to the commencement of clinical
trials involving Licensed Products and thereafter for a period of not less than
[***] (or such longer period as Licensee is required by applicable law to
continue to monitor the participants in the clinical trial), clinical trials
coverage in amounts that are reasonable and customary in the U.S. pharmaceutical
industry, subject always to a minimum limit of $3,000,000 combined single limit
per occurrence (or claim) and in the aggregate annually; and (c) from prior to
the first commercial sale of a Licensed Product until [***] after the last sale
of a Licensed Product, product liability coverage, in amounts that are
reasonable and customary in the U.S. pharmaceutical industry, subject always to
a minimum limit of [***] combined single limit per occurrence (or claim) and in
the aggregate annually. Licensor may review periodically the adequacy of the
minimum amounts of insurance for each coverage required by this Section 8.5, and
Licensor reserves the right to require Licensee to adjust the limits
accordingly. The required minimum amounts of insurance do not constitute a
limitation on Licensee’s liability or indemnification obligations to the
Licensor Indemnified Parties under this Agreement. The

 

26

--------------------------------------------------------------------------------

 

policies of insurance required by this Section 8.5 will be issued by an
insurance carrier with an A.M. best rating of [***] or better and will name
Licensor as an additional insured with respect to Licensee’s performance (and
its Affiliates’ and any Sublicensees’) under this Agreement. Licensee will
provide Licensor with insurance certificates evidencing the required coverage
within [***] after the Effective Date and the commencement of each policy period
and any renewal periods. Each certificate will provide that the insurance
carrier will notify Licensor in writing at least [***] prior to the cancellation
or material change in coverage. Licensee will cause all Sublicensees to comply
with the terms of this Section 8.5 to the same extent as Licensee. 

ARTICLE 9: USE OF NAME

Licensee, its Affiliates, any Sublicensees, and all of its and their employees
and agents must not use Licensor’s, the University of Pennsylvania’s, or
SmithKline Beecham Corporation’s name, seal, logo, trademark, or service mark
(or any adaptation thereof) or the name, seal, logo, trademark, or service mark
(or any adaptation thereof) of any of such entities’ representative, school,
organization, employee, or student in any way without the prior written consent
of Licensor or such entity, as applicable; provided, however that Licensee may
acknowledge the existence and general nature of this Agreement, subject to
Section 5.3.

ARTICLE 10: ADDITIONAL PROVISIONS

10.1Relationship. Nothing in this Agreement shall be deemed to establish a
relationship of principal and agent between Licensee and Licensor, nor any of
their agents or employees for any purpose whatsoever, nor shall this Agreement
be construed as creating any other form of legal association or arrangement
which would impose liability upon one Party for the act or failure to act of the
other Party.

10.2Assignment. The rights and obligations of Licensee and Licensor hereunder
shall inure to the benefit of, and shall be binding upon, their respective
permitted successors and assigns. Licensee may not assign this Agreement or any
of its rights or obligations under this Agreement without the prior written
consent of Licensor; provided, however, that Licensee may assign this Agreement,
without Licensor’s prior written consent, pursuant to a merger or sale of all or
substantially all of the assets of Licensee to which the Agreement relates;
provided that, as part of any permitted assignment, (a) Licensee provides
Licensor with written notice of such assignment at least five business days
prior to the effectiveness of such assignment, and (b) Licensee requires any
such assignee to agree in writing to be legally bound by this Agreement to the
same extent as Licensee and provides Licensor with a copy of such assignee
undertaking. In addition, Licensee will provide Licensor with written notice of
any change of control (i.e., the acquisition by a person or group of “control”
of Licensee, as defined in Section 1.7) of Licensee at least five business days
prior to the effectiveness of such change of control. Licensor may assign this
Agreement and its rights and obligations without the consent of Licensee. No
assignment shall relieve the assigning Party of responsibility for the
performance of any accrued obligations which it has prior to such assignment.
Any attempted assignment by Licensee in violation of this Section 10.2 shall be
null and void and of no legal effect.

 

27

--------------------------------------------------------------------------------

 

10.3Waiver. A waiver by either Party of a breach of any provision of this
Agreement will not constitute a waiver of any subsequent breach of that
provision or a waiver of any breach of any other provision of this Agreement. 

10.4Notices. Notices, payments, statements, reports, and other communications
under this Agreement shall be in writing and shall be deemed to have been
received as of the date received if sent by public courier (e.g., Federal
Express), by Express Mail, receipt requested, or by facsimile (with a copy of
such facsimile also sent by one of the other methods of delivery) and addressed
as follows:

 

If for Licensor:

 

 

 

 

 

 

 

Telephone:[                ]

 

 

 

 

Facsimile: [                ]

 

ReGenX Biosciences, LLC

 

 

 

 

750 17th Street, NW

 

 

 

 

Suite 1100

 

 

 

 

Washington, DC 20006

 

 

 

 

USA

 

 

 

 

Attn: Chief Executive Officer

 

 

 

 

Telephone:202-785-7438

 

 

 

 

Facsimile:202-785-7439

 

 

 

 

 

 

 

 

If for Licensee:

 

 

 

 

 

 

 

 

 

AAVLife

 

 

 

 

183/189 avenue de Choisy

 

 

 

 

75013 Paris

 

 

 

 

France

 

 

 

 

Attn: [                 ]

 

 

 

 

 

 

 

 

with a copy to:

 

 

with a copy to:

 

 

 

 

 

 

ReGenX Biosciences, LLC

 

 

WilmerHale

 

750 17th Street, NW

 

 

60 State Street

 

Suite 1100

 

 

Boston, MA 02109

 

Washington, DC 20006

 

 

USA

 

USA

 

 

Attn: Belinda M. Juran, Esq.

 

Attn: General Counsel

 

 

Telephone: [               ]

 

Telephone: 202-785-7438

 

 

Facsimile:  617-526-5000

 

Facsimile: 202-785-7439

 

 

 

 

Either Party may change its official address upon written notice to the other
Party in accordance with this Section 10.4.

10.5Applicable Law. This Agreement shall be construed and governed in accordance
with the laws of the State of New York, without giving effect to conflict of law
provisions that may require the application of the laws of another jurisdiction.
Subject to Section 10.6, the Parties

 

28

--------------------------------------------------------------------------------

 

hereby submit to the exclusive jurisdiction of and venue in the courts located
in the State of New York with respect to any and all disputes concerning the
subject of this Agreement. 

10.6Dispute Resolution. In the event of any controversy or claim arising out of
or relating to this Agreement, the Parties shall first attempt to resolve such
controversy or claim through good faith negotiations for a period of not less
than 30 days following notification of such controversy or claim to the other
Party. If such controversy or claim cannot be resolved by means of such
negotiations during such period, then such controversy or claim shall be
resolved by binding arbitration administered by the American Arbitration
Association (“AAA”) in accordance with the Commercial Arbitration Rules of the
AAA in effect on the date of commencement of the arbitration, subject to the
provisions of this Section 10.6. The arbitration shall be conducted as follows:

10.6.1  The arbitration shall be conducted by three arbitrators, each of whom by
training, education, or experience has knowledge of the research, development,
and commercialization of biological therapeutic products in the United States.
The arbitration shall be conducted in English and held in New York, New York.

10.6.2  In its demand for arbitration, the Party initiating the arbitration
shall provide a statement setting forth the nature of the dispute, the names and
addresses of all other parties, an estimate of the amount involved (if any), the
remedy sought, otherwise specifying the issue to be resolved, and appointing one
neutral arbitrator. In an answering statement to be filed by the responding
Party within [***] after confirmation of the notice of filing of the demand is
sent by the AAA, the responding Party shall appoint one neutral arbitrator.
Within [***] from the date on which the responding Party appoints its neutral
arbitrator, the first two arbitrators shall appoint a chairperson.

10.6.3  If a Party fails to make the appointment of an arbitrator as provided in
Section 10.6.2, the AAA shall make the appointment. If the appointed arbitrators
fail to appoint a chairperson within the time specified in Section 10.6.2 and
there is no agreed extension of time, the AAA shall appoint the chairperson.

10.6.4  The arbitrators will render their award in writing and, unless all
Parties agree otherwise, will include an explanation in reasonable detail of the
reasons for their award. Judgment upon the award rendered by the arbitrators may
be entered in any court having jurisdiction thereof, including in the courts
described in Section 10.5. The arbitrators will have the authority to grant
injunctive relief and other specific performance; provided that the arbitrators
will have no authority to award damages in contravention of this Agreement, and
each Party irrevocably waives any claim to such damages in contravention of this
Agreement. The arbitrators will, in rendering their decision, apply the
substantive law of the State of New York, without giving effect to conflict of
law provisions that may require the application of the laws of another
jurisdiction. The decision and award rendered by the arbitrators will be final
and non-appealable (except for an alleged act of corruption or fraud on the part
of the arbitrator).

10.6.5  The Parties shall use their reasonable efforts to conduct all dispute
resolution procedures under this Agreement as expeditiously, efficiently, and
cost-effectively as possible.

 

29

--------------------------------------------------------------------------------

 

10.6.6  All expenses and fees of the arbitrators and expenses for hearing
facilities and other expenses of the arbitration will be borne equally by the
Parties unless the Parties agree otherwise or unless the arbitrators in the
award assess such expenses against one of the Parties or allocate such expenses
other than equally between the Parties. Each of the Parties will bear its own
counsel fees and the expenses of its witnesses except to the extent otherwise
provided in this Agreement or by applicable law.

10.6.7  Compliance with this Section 10.6 is a condition precedent to seeking
relief in any court or tribunal in respect of a dispute, but nothing in this
Section 10.6 will prevent a Party from seeking equitable or other interlocutory
relief in the courts of appropriate jurisdiction, pending the arbitrators’
determination of the merits of the controversy, if applicable to protect the
confidential information, property, or other rights of that Party or to
otherwise prevent irreparable harm that may be caused by the other Party’s
actual or threatened breach of this Agreement.

10.7No Discrimination. Licensee and its Affiliates, and Licensee shall use
reasonable efforts to require that any Sublicensees, in their respective
activities under this Agreement, shall not discriminate against any employee or
applicant for employment because of race, color, sex, sexual, or affectional
preference, age, religion, national, or ethnic origin, handicap, or because he
or she is a disabled veteran or a veteran (including a veteran of the Vietnam
Era).

10.8Compliance with Law. Licensee (and its Affiliates’ and any Sublicensees’)
must comply with all prevailing laws, rules, and regulations that apply to its
activities or obligations under this Agreement. Without limiting the foregoing,
it is understood that this Agreement may be subject to United States laws and
regulations controlling the export of technical data, computer software,
laboratory prototypes, and other commodities, articles, and information,
including the Arms Export Control Act as amended in the Export Administration
Act of 1979 and that Licensee’s obligations are contingent upon compliance with
applicable United States export laws and regulations. The transfer of certain
technical data and commodities may require a license from the cognizant agency
of the United States Government and/or written assurances by Licensee that
Licensee shall not export data or commodities to certain foreign countries
without prior approval of such agency. Licensor neither represents that a
license is not required nor that, if required, it will issue.

10.9Entire Agreement. This Agreement embodies the entire understanding between
the Parties relating to the subject matter hereof and supersedes all prior
understandings and agreements, whether written or oral, including that certain
Mutual Non-Disclosure Agreement dated January 9, 2014 between the Parties. All
“Confidential Information” (as defined in such Mutual Non-Disclosure Agreement)
disclosed by one Party to the other Party pursuant to such Mutual Non-Disclosure
Agreement shall be deemed “Confidential Information” of such disclosing Party
under this Agreement (unless and until it falls within one of the exclusions set
forth in Section 1.11). This Agreement may not be varied except by a written
document signed by duly authorized representatives of both Parties.

10.10Marking. Licensee, its Affiliates, and any Sublicensees shall mark any
Licensed Product (or their containers or labels) made, sold, or otherwise
distributed by it or them with any notice of patent rights necessary or
desirable under applicable law to enable the Licensed Commercial Patents to be
enforced to their full extent in any country where Licensed Products are made,
used, sold, offered for sale, or imported.

 

30

--------------------------------------------------------------------------------

 

10.11Severability and Reformation. If any provision of this Agreement is held to
be invalid or unenforceable by the arbitrators or a court of competent
jurisdiction, then such invalid or unenforceable provision will be automatically
revised to be a valid or enforceable provision that comes as close as permitted
by law to the Parties’ original intent; provided that, if the Parties cannot
agree upon such valid or enforceable provision, the remaining provisions of this
Agreement will remain in full force and effect, unless the invalid or
unenforceable provisions are of such essential importance to this Agreement that
it is to be reasonably assumed that the Parties would not have entered into this
Agreement without the invalid or unenforceable provisions. 

10.12Further Assurances. Each Party hereto agrees to execute, acknowledge, and
deliver such further instruments, and to do all other reasonable acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

10.13Interpretation; Construction. The captions to the several Articles and
Sections of this Agreement are included only for convenience of reference and
shall not in any way affect the construction of, or be taken into consideration
in interpreting, this Agreement. In this Agreement, unless the context requires
otherwise, (a) the word “including” shall be deemed to be followed by the phrase
“without limitation” or like expression; (b) references to the singular shall
include the plural and vice versa; (c) references to masculine, feminine, and
neuter pronouns and expressions shall be interchangeable; (d) the words “herein”
or “hereunder” relate to this Agreement; (e) “or” is disjunctive but not
necessarily exclusive; (t) the word “will” shall be construed to have the same
meaning and effect as the word “shall”; (g) all references to “dollars” or “$”
herein shall mean U.S. Dollars; (h) unless otherwise provided, all reference to
Sections, Articles, and exhibits in this Agreement are to Sections, Articles,
and exhibits of and in this Agreement; and (i) whenever this Agreement refers to
a number of days, such number shall refer to calendar days unless business days
are specified. Business days shall mean a day on which banking institutions in
Washington, D.C. are open for business. Each Party represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof. In interpreting and applying
the terms and provisions of this Agreement, the Parties agree that no
presumption will apply against the Party which drafted such terms and
provisions.

10.14Cumulative Rights and Remedies. The rights and remedies provided in this
Agreement and all other rights and remedies available to either Party at law or
in equity are, to the extent permitted by law, cumulative and not exclusive of
any other right or remedy now or hereafter available at law or in equity.
Neither asserting a right nor employing a remedy shall preclude the concurrent
assertion of any other right or employment of any other remedy, nor shall the
failure to assert any right or remedy constitute a waiver of that right or
remedy.

10.15Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
License Agreement to be executed by their duly authorized representatives.

 

REGENX BIOSCIENCES, LLC

 

AAVLIFE

 

By:

 

 

By:

 

Name:

Kenneth Mills

 

Name:

Amber Salzman, PhD

Title:

President & CEO

 

Title:

President

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A-1

Licensed Research Patents (AAV7)

 

Application #

Patent #

Filing Date

Country

Status

 

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

 

--------------------------------------------------------------------------------

 

Exhibit A-1

Licensed Research Patents (AAV7)

 

Application #

Patent #

Filing Date

Country

Status

 

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

 

--------------------------------------------------------------------------------

 

Exhibit A-2

Licensed Research Patents (AAV8)

 

Application #

Patent #

Filing Date*

Country

Status

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

* International Filing Date, where national stage application or foreign
divisional thereof

 

--------------------------------------------------------------------------------

 

Exhibit A-3

Licensed Research Patents (AAV9)

 

Application #

Patent #

Filing Date

Country

Status

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

 

--------------------------------------------------------------------------------

 

Exhibit A-4

Licensed Research Patents (AAVrh10)

 

Appln #

Title

Inventors

Nos

Docket

[***]

[***]

[***]

[***]

[***]

 

Docket

Country

Appln No

Filing Date

Patent
Number

Issue Date

Pubn
Number

Pub Date

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

 

 

[***]

[***]

[***]

[***]

 

 

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

 

[***]

[***]

[***]

[***]

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Specified Vectors

 

Specified Vector

 

Disease Indication

AAVrh10

 

Friedreich’s Ataxia (Systemic)

 

 

 

--------------------------------------------------------------------------------

 

Exhibit C

Press Release

In process to be agreed to by both parties

 

 

 